

	

		III

		109th CONGRESS

		1st Session

		S. RES. 305

		IN THE SENATE OF THE UNITED STATES

		

			November 10, 2005

			Mr. Frist (for himself,

			 Mr. Reid, Mr.

			 McConnell, Mr. Akaka,

			 Mr. Alexander, Mr. Allard, Mr.

			 Allen, Mr. Baucus,

			 Mr. Bayh, Mr.

			 Bennett, Mr. Biden,

			 Mr. Bingaman, Mr. Bond, Mrs.

			 Boxer, Mr. Brownback,

			 Mr. Bunning, Mr. Burns, Mr.

			 Burr, Mr. Byrd,

			 Ms. Cantwell, Mr. Carper, Mr.

			 Chafee, Mr. Chambliss,

			 Mrs. Clinton, Mr. Coburn, Mr.

			 Cochran, Mr. Coleman,

			 Ms. Collins, Mr. Conrad, Mr.

			 Cornyn, Mr. Corzine,

			 Mr. Craig, Mr.

			 Crapo, Mr. Dayton,

			 Mr. DeMint, Mr.

			 DeWine, Mr. Dodd,

			 Mrs. Dole, Mr.

			 Domenici, Mr. Dorgan,

			 Mr. Durbin, Mr.

			 Ensign, Mr. Enzi,

			 Mr. Feingold, Mrs. Feinstein, Mr.

			 Graham, Mr. Grassley,

			 Mr. Gregg, Mr.

			 Hagel, Mr. Harkin,

			 Mr. Hatch, Mrs.

			 Hutchison, Mr. Inhofe,

			 Mr. Inouye, Mr.

			 Isakson, Mr. Jeffords,

			 Mr. Johnson, Mr. Kennedy, Mr.

			 Kerry, Mr. Kohl,

			 Mr. Kyl, Ms.

			 Landrieu, Mr. Lautenberg,

			 Mr. Leahy, Mr.

			 Levin, Mr. Lieberman,

			 Mrs. Lincoln, Mr. Lott, Mr.

			 Lugar, Mr. Martinez,

			 Mr. McCain, Ms.

			 Mikulski, Ms. Murkowski,

			 Mrs. Murray, Mr. Nelson of Florida, Mr.

			 Nelson of Nebraska, Mr.

			 Obama, Mr. Pryor,

			 Mr. Reed, Mr.

			 Roberts, Mr. Rockefeller,

			 Mr. Salazar, Mr. Santorum, Mr.

			 Sarbanes, Mr. Schumer,

			 Mr. Sessions, Mr. Shelby, Mr.

			 Smith, Ms. Snowe,

			 Mr. Specter, Ms. Stabenow, Mr.

			 Stevens, Mr. Sununu,

			 Mr. Talent, Mr.

			 Thomas, Mr. Thune,

			 Mr. Vitter, Mr.

			 Voinovich, Mr. Warner, and

			 Mr. Wyden) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Expressing the sense of the Senate

		  regarding Veterans Day 2005.

	

	

		Whereas tens of millions of Americans have served in the

			 Armed Forces of the United States during the past century;

		Whereas hundreds of thousands of Americans have given

			 their lives while serving in the Armed Forces of the United States during the

			 past century;

		Whereas the contributions and sacrifices of the men and

			 women who have served in the Armed Forces of the United States have been vital

			 in maintaining our freedom and way of life;

		Whereas the more than 700,000 brave Americans who have

			 sacrificed their lives while serving in the Armed Forces of the United States

			 have ensured that the Nation, which is founded on the principles of freedom,

			 justice, and democracy, shall endure;

		Whereas Armistice Day was first proclaimed by President

			 Woodrow Wilson in 1919 to commemorate the November 11, 1918, armistice between

			 the Allies and the Central Powers that ended the fighting of World War

			 I;

		Whereas on June 1, 1954, President Dwight D. Eisenhower

			 signed into law the Act proclaiming November 11 as Veterans Day (Public Law

			 83–380);

		Whereas on October 8, 1954, in anticipation of the first

			 nationwide observance of Veterans Day, President Dwight D. Eisenhower issued a

			 Presidential proclamation regarding Veterans Day, which states, [o]n

			 that day let us solemnly remember the sacrifices of all those who fought so

			 valiantly, on the seas, in the air, and on foreign shores, to preserve our

			 heritage of freedom, and let us reconsecrate ourselves to the task of promoting

			 an enduring peace so that their efforts shall not have been in

			 vain;

		Whereas veterans play important roles in communities

			 throughout the United States;

		Whereas it is important to preserve the memory of the

			 veterans of the Nation and to teach every generation about the sacrifices that

			 all veterans have made in securing and preserving the freedom that all

			 Americans enjoy today;

		Whereas the United States is in a time of conflict that

			 highlights the incommensurable sacrifices the brave men and women of our Armed

			 Forces have made and continue to make for our Nation and its principles of

			 freedom, justice, and democracy;

		Whereas as of October 2005, there were 433,398 new

			 veterans from the present conflict who bravely defended America;

		Whereas November 11 is a day of solemn reflection on, and

			 commemoration of, the contributions of those who have served and defended the

			 Nation, especially those who gave the ultimate sacrifice to secure the freedoms

			 enjoyed by all citizens; and

		Whereas it is proper that the Senate observe the day with

			 appropriate tributes, commemorations, and reflection even when it conducts the

			 Nation's business: Now, therefore, be it

		

	

		That it is the sense of the

			 Senate—

			(1)that those that

			 have died in war serving the Nation, and the veterans of the Armed Forces of

			 the United States, living and dead, are to be honored for their contributions

			 and sacrifices to preserve the Nation and the principles of freedom, justice,

			 and democracy that all Americans hold dear;

			(2)that Veterans Day

			 2005 should be commemorated with appropriate tributes to all veterans of the

			 Armed Forces of the United States for their contributions and sacrifices, and

			 most especially to those who made the ultimate sacrifice; and

			(3)that all

			 Americans are encouraged to join the Senate in honoring and paying tribute to

			 veterans of the Armed Forces of the United States on Veterans Day and

			 throughout the year.

			

